Citation Nr: 0821688	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-07 033	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for a left leg or foot 
disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January 1951 to 
December 1954.  He had overseas service as a medic during the 
Korean Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.  The case is not ready for 
appellate review and must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


REMAND

The veteran filed his initial claim for service connection 
for what he referred to as nerve damage of the left foot in 
2004, , at 71 years of age, some 49 years after he was 
separated from service.  He claims that this disability is 
attributable to events which occurred overseas in Korea.  
Specifically, he contends that an enemy aircraft flew over 
his American unit in or about Kimpo Air Field, and that the 
pilot would throw hand grenades or other explosives from the 
cockpit to harass the American Forces.  He indicates that he 
jumped into a trench and that another serviceman jumped in on 
top of him impacting his left leg and causing it to swell.  
He reports keeping the leg elevated to minimize swelling (he 
was a trained medic), and waking up with that leg frozen.  He 
also claims to have been hospitalized for some two weeks 
while overseas as a result of these problems.  

The service medical records do not include any reference to 
this injury or to any treatment or hospitalization therefor, 
and no such injury or left leg or foot disability is 
identified in the separation examination.  The Board notes 
that in November 1954, the service medical records do 
document that the veteran sustained a nail puncture of the 
left foot for which he received a tetanus shot, and the wound 
was cleaned and dressed.  Two days later, he was provided 
whirlpool treatment for the left foot.  

The only medical treatment records on file for the veteran 
are with VA from 2001 through 2004.  These records reveal 
that the veteran has complained of a left foot tingling and 
paresthesia which inhibits his ability to sleep through the 
night.  There are a series of evaluations regarding these 
complaints.  It is noteworthy that these records include 
recorded comments of the veteran that his left foot tingling 
symptoms began two to three months earlier, six months 
earlier, and two years earlier, and although they are not 
consistent, they do consistently show an onset of symptoms 
many decades after the veteran was stationed overseas in 
Korea.  The records on file include reports by the veteran of 
incidents described above which occurred while he was 
stationed overseas, but the veteran has not been provided a 
VA examination with a review of his entire record, and a 
request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  

Although there is not objective evidence documenting the 
injury as described by the veteran, the records do document a 
left foot nail puncture during service overseas.  There is 
certainly some neurological difficulty at present, although 
it has been alternatively described as idiopathic neuropathy, 
peripheral neuropathy, and possible axonal neuropathy.  
Additionally, although the veteran has sought service 
connection for a left foot or leg disability, it is clear 
that the evidence on file has resulted in clinical findings 
of diminished sensation for both legs, left greater than 
right.  Additionally, there has been diagnosis of bilateral 
hammertoes.  X-ray studies were completed, and findings from 
this do not include any identifiable fracture, or trauma 
consistent with an impact injury.  Additionally, the reports 
reveal varicosities over the medial aspect of the left thigh 
upper third.  

It is understood that records maintained during wartime, 
including during the Korean Conflict, were not well 
maintained or created at all.  Frozen feet is certainly 
consistent with the circumstances, conditions and hardships 
of service during the Korean Conflict.  See 
38 U.S.C.A. § 1154(b) (West 2002).  



Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Initially, a military record 
specialist should process a request to 
NPRC for the production of any Surgeon 
General reports or other system of 
records which might reflect a two-week 
hospitalization by the veteran during his 
overseas service in Korea in the early 
1950's.  Any records obtained should be 
included in the claims folder.

2.  After completing the above 
development, the RO should refer the 
veteran for a VA neurological examination 
by a physician who has had no previous 
contact with him.  The claims folder must 
be made available to the examining VA 
physician for review in conjunction with 
the examination.  In addition to 
completing a current clinical 
neurological examination of both lower 
extremities, the VA neurologist's 
attention is directed to other findings 
already on file which include previous 
clinical impressions of peripheral 
neuropathy, idiopathic neuropathy, axonal 
neuropathy, gout, (bilateral, left worse 
than right), left thigh varicosities, 
accompanied by multiple record entries 
showing an onset of symptoms reported 
from several months to no more than two 
years.  At present, there is a complete 
absence of any evidence of frozen feet 
during service and an absence of evidence 
revealing any particular trauma to the 
left leg or foot during service, except 
the veteran is noted to have sustained a 
left foot nail puncture in November 1954.  

The essential question presented in this 
appeal is whether it is more, less, or 
equally likely that any left leg or foot 
(or even bilateral) neuropathy is 
attributable to either some form of 
impact injury and/or frozen feet during 
overseas service in Korea in or around 
1951, with first symptoms complained of 
some 47 years later in or around 2002.  
Any additional testing or diagnostic 
studies necessary to a proper examination 
should be performed and the results 
included in the claims folder.  The 
neurologist is requested to provide a 
written opinion in response to the 
question posed above and to provide a 
complete statement of reasons and bases 
supporting this opinion.  The veteran has 
not submitted any post-service treatment 
records of any kind, has written that he 
has never sustained any form of a left 
leg or foot injury following service 
separation, but it is documented that he 
spent many years following service 
working in construction.  

3.  After completing the above 
development, the RO should again address 
the issue presented on appeal.  If the 
decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of the development requested in this 
remand.  The veteran and representative 
must be given an opportunity to respond.  
The case should then be returned to the 
Board after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


